UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-2281



ALFRED T. THOMAS; RANDY L. THOMAS,

                                           Plaintiffs - Appellants,

          versus


CHARLOTTE   MECKLENBURG    SCHOOLS;   RAYMOND
GIOVANELLI; MUFFET GARBER; MICHELE E. MORRIS;
MARIA B. PETREA,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Senior
District Judge. (3:06-cv-00238)


Submitted:   June 21, 2007                 Decided:   June 26, 2007


Before NIEMEYER, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alfred T. Thomas, Randy L. Thomas, Appellants Pro Se. Mark Weston
Johnson, HELMS, MULLISS & WICKER, PLLC, Charlotte, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alfred T. Thomas and Randy L. Thomas appeal the district

court’s order granting Defendants’ motion to dismiss and dismissing

the 42 U.S.C. § 1983 (2000) complaint for failure to state a claim.

We   have   reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.   Thomas v. Charlotte Mecklenburg Schools, No. 3:06-cv-00238

(W.D.N.C. Nov. 9, 2006).      We deny Thomas’ motions to certify and

for sanctions, and dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                  - 2 -